       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 1 of 16




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
 2   charlesverhoeven@quinnemanuel.com
     Melissa Baily (Bar No. 237649)
 3   melissabaily@quinnemanuel.com
 4   Jordan Jaffe (Bar No. 254886)
     jordanjaffe@quinnemanuel.com
 5   Lindsay Cooper (Bar No. 287125)
     lindsaycooper@quinnemanuel.com
 6 50 California Street, 22nd Floor
   San Francisco, California 94111
 7 Telephone:     (415) 875-6600
 8 Facsimile:     (415)  875-6700

 9 Attorneys for GOOGLE LLC

10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
     GOOGLE LLC,                                      CASE NO. 3:20-cv-06754-WHA
13

14                 Plaintiff,                         FIRST AMENDED COMPLAINT FOR
                                                      DECLARATORY JUDGMENT OF NON-
15          vs.                                       INFRINGEMENT OF U.S. PATENT NOS.
                                                      9,967,615; 10,779,033; 9,344,206;
16 SONOS, INC.,                                       10,469,966; AND 9,219,460
17
                   Defendant.                         DEMAND FOR JURY TRIAL
18

19

20

21       FIRST AMENDED COMPLAINT FOR DECLARATORY JUDGMENT OF NON-

22     INFRINGEMENT OF U.S. PATENT NOS. 9,967,615; 10,779,033; 9,344,206; 10,469,966;

23                                           AND 9,219,460

24
            1.     Plaintiff Google LLC (“Google”) seeks a declaratory judgment of non-infringement
25
     of United States Patent Nos. 9,967,615; 10,779,033; 9,344,206; 10,469,966; and 9,219,460 as
26
     follows:
27

28

                                                                            Case No. 3:20-CV-06754-WHA
                                                                          FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 2 of 16




 1                                     NATURE OF THE ACTION
 2          2.      This is an action for a declaratory judgment of non-infringement arising under the

 3 patent laws of the United States, Title 35 of the United States Code. Google requests this relief

 4 because Defendant Sonos, Inc. (“Sonos”) claims that Google infringes United States Patent Nos.

 5 9,967,615 (“the ’615 patent”); 10,779,033 (“the ’033 patent”); 9,344,206 (“the ’206 patent”);

 6 10,469,966 (“the ’966 patent”); and 9,219,460 (“the ’460 patent”) (collectively, the “Patents-in-

 7 Suit”) by making, using, selling, offering for sale, and/or importing the following products:

 8 Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast with Google TV, Home Mini,

 9 Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub Max, Nest Audio, Nest Wifi

10 Point, YouTube Music app, Google Play Music app, YouTube app, Google Home app, and

11 Google’s “Pixel” phones, tablets, and laptops (collectively, “Google Accused Products”). Sonos’

12 litigation campaign has harmed the reputations of these Google Accused Products; and Sonos’

13 affirmative allegations of infringement of the Patents-in-Suit by the Google Accused Products has

14 created a justiciable controversy between Google and Sonos.

15          3.      As a result of Sonos’ communication to Google of its intention to pursue claims of

16 infringement of the Patents-in-Suit against Google, Google is under reasonable apprehension of

17 suit by Sonos.

18                                            THE PARTIES
19          4.      Plaintiff Google LLC is a subsidiary of Alphabet Inc. with its principal place of

20 business located at 1600 Amphitheatre Parkway, Mountain View, California 94043.

21          5.      Defendant Sonos, Inc. is a Delaware corporation with headquarters at 614 Chapala

22 Street, Santa Barbara, California 93101.

23                                 JURISDICTIONAL STATEMENT
24          6.      This action arises under the Declaratory Judgment Act, 28 U.S.C. § 2201, and

25 under the patent laws of the United States, 35 U.S.C. §§ 1-390.

26          7.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331,

27 1338(a), and 2201(a).

28

                                                      -2-                      Case No. 3:20-CV-06754-WHA
                                                                             FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 3 of 16




 1          8.      This Court has personal jurisdiction over defendant Sonos. Sonos is registered to

 2 do business in the State of California (Registration No. C2465272), has its headquarters in the

 3 State of California, and has offices in this District. Sonos, directly and through agents, regularly

 4 does, solicits, and transacts business in this District and elsewhere in the State of California.

 5          9.      Venue is proper in this District under 28 U.S.C. Section 1391. Sonos has a regular

 6 and established place of business in this District—specifically, offices and employees located at

 7 550 Montgomery Street, Suite 750, San Francisco, CA 94111. Sonos lists this San Francisco

 8 office on its website (https://www.sonos.com/en-us/contact, a true and correct copy of which is

 9 attached as Exhibit 1), and the Sonos office at this location is advertised by Sonos as a current

10 place of business (including in the building’s directory in the public lobby). Also, a substantial

11 part of the events giving rise to Google’s claim occurred in this District, and because Sonos is

12 subject to personal jurisdiction here. For example, on September 28, 2020, Sonos sent an email to

13 a Google employee who works in this District indicating that Sonos will be initiating a case

14 against Google LLC asserting infringement of the Patents-in-Suit.

15          10.     An immediate, real, and justiciable controversy exists between Google and Sonos

16 as to whether Google is infringing or has infringed the Patents-in-Suit.

17                                  INTRADISTRICT ASSIGNMENT
18          11.     For purposes of intradistrict assignment under Civil Local Rules 3-2(c) and 3-5(b),

19 this Intellectual Property Action will be assigned on a district-wide basis.

20                             SONOS’ CAMPAIGN AGAINST GOOGLE
21          12.     Google was founded in 1998, and has a mission to organize the world’s

22 information and make it universally accessible and useful. Over the past two decades, in service of

23 that mission, Google has become one of the world’s most innovative technology companies.

24          13.     Google’s revolutionary advances in search, software, mobile computing, wireless

25 networking, content streaming, machine learning, and voice-assisted technologies including

26 speech recognition and advanced audio processing, have changed and improved millions of lives.

27          14.     As part of its commitment to innovation, Google has invested significantly in

28 extensive research and development efforts, including its own research, as well as investments in

                                                       -3-                      Case No. 3:20-CV-06754-WHA
                                                                              FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 4 of 16




 1 and acquisitions of other cutting-edge technology companies. Google is the current assignee of

 2 tens of thousands of patents worldwide.

 3          15.     Google partners with other companies to bring Google’s innovations to millions of

 4 shared customers. In particular, Google has long had a continued partnership with Sonos. In these

 5 collaborations, Sonos has repeatedly asked Google for assistance, so that Sonos could employ

 6 Google technology to improve Sonos’ products.

 7          16.     In 2013, Sonos asked for Google’s assistance to integrate with Google’s popular

 8 Play Music service. Google gave Sonos that assistance, and provided significant engineering

 9 resources, technical support, and other resources to integrate Sonos’ products with Google’s Play

10 Music service in 2014.

11          17.     In 2016, Sonos again asked for Google’s assistance–this time to integrate with

12 Google’s innovative Assistant software. And again, Google was willing to help. Google gave

13 Sonos significant assistance in designing, implementing, and testing a solution that would bring

14 Google’s voice recognition software to Sonos’ devices. This effort again involved substantial

15 Google engineering resources, including significant months of employee work time, for the initial

16 launch of Google’s Assistant on Sonos’ products in May 2019.

17          18.     Google is proud of its more than five-year partnership with Sonos, and has worked

18 constructively with Sonos to make the companies’ products work seamlessly by building special

19 integrations for Sonos. For instance, when Google rolled out the ability to set a Sonos speaker as

20 the default option for Google Assistant, it was the first time Google had done that for any partner

21 company.

22          19.     Sonos has made false claims about the companies’ shared work and Google’s

23 technology in lawsuits that Sonos filed against Google earlier this year. The parties are also

24 engaged in an additional litigation here in the Northern District of California, Case No. C 3-20-cv-

25 03845-EMC.

26                   GOOGLE DOES NOT INFRINGE THE PATENTS-IN-SUIT
27          20.     The Google Accused Products do not directly or indirectly infringe any claim of the

28 Patents-in-Suit, literally or under the doctrine of equivalents.

                                                       -4-                    Case No. 3:20-CV-06754-WHA
                                                                            FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 5 of 16




 1          21.     No third party infringes any claim of the Patents-in-Suit by using a Google product

 2 or service. Google has not caused, directed, requested, or facilitated any such infringement, much

 3 less with specific intent to do so. The Google Accused Products are not designed for use in any

 4 combination that infringes any claim of the Patents-in-Suit. To the contrary, each has substantial

 5 uses that do not infringe any claim of the Patents-in-Suit.

 6                                             FIRST COUNT
 7                            (Declaration of Noninfringement of 9,967,615)
 8          22.     Google restates and incorporates by reference the allegations in paragraphs 1

 9 through 21 of this Complaint as if fully set forth herein.

10          23.     Sonos claims to own all rights, title, and interest in and under the ’615 patent. A

11 true and correct copy of the ’615 patent is attached hereto as Exhibit 2.

12          24.     Google does not directly or indirectly infringe the ’615 patent, either literally or

13 under the doctrine of equivalents, at least because the Google Accused Products do not comprise a

14 tangible, non-transitory computer-readable storage medium including instructions for execution by

15 a processor, the instructions, when executed, cause a control device to implement a method

16 comprising: (1) causing a graphical interface to display a control interface including one or more

17 transport controls to control playback by the control device; (2) after connecting to a local area

18 network via a network interface, identifying playback devices connected to the local area network;

19 (3) causing the graphical interface to display a selectable option for transferring playback from the

20 control device; (4) detecting a set of inputs to transfer playback from the control device to a

21 particular playback device, wherein the set of inputs comprises: (i) a selection of the selectable

22 option for transferring playback from the control device and (ii) a selection of the particular

23 playback device from the identified playback devices connected to the local area network: (5) after

24 detecting the set of inputs to transfer playback from the control device to the particular playback

25 device, causing playback to be transferred from the control device to the particular playback

26 device, (6) wherein transferring playback from the control device to the particular playback device

27 comprises: (a) causing one or more first cloud servers to add multimedia content to a local

28 playback queue on the particular playback device, wherein adding the multimedia content to the

                                                        -5-                      Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 6 of 16




 1 local playback queue comprises the one or more first cloud servers adding, to the local playback

 2 queue, one or more resource locators corresponding to respective locations of the multimedia

 3 content at one or more second cloud servers of a streaming content service; (b) causing playback

 4 at the control device to be stopped; and (c) modifying the one or more transport controls of the

 5 control interface to control playback by the playback device; and (7) causing the particular

 6 playback device to play back the multimedia content, wherein the particular playback device

 7 playing back the multimedia content comprises the particular playback device retrieving the

 8 multimedia content from one or more second cloud servers of a streaming content service and

 9 playing back the retrieved multimedia content.

10          25.    For example, the Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast

11 with Google TV, Home Mini, Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub

12 Max, Nest Audio, Nest Wifi Point, YouTube Music app, Google Play Music app, YouTube app,

13 Google Home app, and Google’s “Pixel” phones, tablets, and laptops do not include the claimed

14 transfer or addition to a “local playback queue on the particular playback device.” All the

15 independent claims of the ’615 patent include limitations requiring “transferring playback from the

16 control device to the particular playback device.” ’615 patent, Claims 1, 13 and 25. Transferring

17 playback comprises “causing one or more first cloud servers to add multimedia content to a local

18 playback queue on the particular playback device” Id. This functionality is not included in any of

19 the Google Accused Products, according to Google’s understanding of this limitation of the ’615

20 patent. For example, the Google Accused Products do not include a local queue on an alleged

21 remote playback device for playback of media. Instead, the alleged playback device (i.e.,

22 Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast with Google TV, Home Mini,

23 Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub Max, Nest Audio, Nest Wifi

24 Point) requests each song one-by-one to play back. Accordingly, none of the Google Accused

25 Products include the claimed transfer or addition to a “local playback queue on the particular

26 playback device” and consequently also do not perform any of the recited steps in connection with

27 the local playback queue. Because the terms “causing one or more first cloud servers to add

28 multimedia content to a local playback queue on the particular playback device” are included in

                                                     -6-                     Case No. 3:20-CV-06754-WHA
                                                                           FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 7 of 16




 1 every independent claim of the ’615 patent, none of the Google Accused Products infringe any

 2 claims of the ’615 patent.

 3          26.    No third party infringes any claim of the ’615 patent by using a Google product or

 4 service. Google has not caused, directed, requested, or facilitated any such infringement, much

 5 less with specific intent to do so. The Google Accused Products are not designed for use in any

 6 combination which infringes any claim of the ’615 patent. To the contrary, each has substantial

 7 uses that do not infringe any claim of the ’615 patent.

 8          27.    A substantial, immediate, and real controversy therefore exists between Google and

 9 Sonos regarding whether Google infringes the ’615 patent. A judicial declaration is appropriate

10 and necessary to determine the parties’ respective rights regarding the ’615 patent.

11          28.    Google seeks a judgment declaring that Google does not directly or indirectly

12 infringe any claim of the ’615 patent.

13                                          SECOND COUNT
14                           (Declaration of Noninfringement of 10,779,033)
15          29.    Google restates and incorporates by reference the allegations in paragraphs 1

16 through 26 of this Complaint as if fully set forth herein.

17          30.    Sonos claims to own all rights, title, and interest in and under the ’033 patent. A

18 true and correct copy of the ’033 patent is attached hereto as Exhibit 3.

19          31.    Google does not directly or indirectly infringe the ’033 patent, either literally or

20 under the doctrine of equivalents, at least because the Google Accused Products do not comprise a

21 computing device comprising: (1) at least one processor; (2) a non-transitory computer-readable

22 medium; and (3) program instructions stored on the non-transitory computer-readable medium

23 that, when executed by the at least one processor, cause the computing device to perform functions

24 comprising: (4) operating in a first mode in which the computing device is configured for

25 playback of a remote playback queue provided by a cloud-based computing system associated

26 with a cloud-based media service; (5) while operating in the first mode, displaying a

27 representation of one or more playback devices in a media playback system that are each (i)

28 communicatively coupled to the computing device over a data network and (ii) available to accept

                                                       -7-                       Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 8 of 16




 1 playback responsibility for the remote playback queue; (6) while displaying the representation of

 2 the one or more playback devices, receiving user input indicating a selection of at least one given

 3 playback device from the one or more playback devices; (7) based on receiving the user input,

 4 transmitting an instruction for the at least one given playback device to take over responsibility for

 5 playback of the remote playback queue from the computing device, wherein the instruction

 6 configures the at least one given playback device to (i) communicate with the cloud-based

 7 computing system in order to obtain data identifying a next one or more media items that are in

 8 the remote playback queue, (ii) use the obtained data to retrieve at least one media item in the

 9 remote playback queue from the cloud-based media service; and (iii) play back the retrieved at

10 least one media item; (8) detecting an indication that playback responsibility for the remote

11 playback queue has been successfully transferred from the computing device to the at least one

12 given playback device; and (9) after detecting the indication, transitioning from (i) the first mode

13 in which the computing device is configured for playback of the remote playback queue to (ii) a

14 second mode in which the computing device is configured to control the at least one given

15 playback device’s playback of the remote playback queue and the computing device is no longer

16 configured for playback of the remote playback queue.

17          32.     For example, the Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast

18 with Google TV, Home Mini, Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub

19 Max, Nest Audio, Nest Wifi Point, YouTube Music app, Google Play Music app, YouTube app,

20 Google Home app, and Google’s “Pixel” phones, tablets, and laptops do not include the claimed

21 instruction “wherein the instruction configures the at least one given playback device to (i)

22 communicate with the cloud-based computing system in order to obtain data identifying a next

23 one or more media items that are in the remote playback queue, (ii) use the obtained data to

24 retrieve at least one media item in the remote playback queue from the cloud-based media service;

25 and (iii) play back the retrieved at least one media item.” (emphasis added). All independent

26 claims of the ’033 patent include limitations requiring “operating in a first [playback] mode.”

27 ’033 patent, Claims 1, 12 and 15. While operating in this first mode, the computing device

28 transmits an instruction to the playback device, “wherein the instruction configures the at least one

                                                      -8-                      Case No. 3:20-CV-06754-WHA
                                                                             FIRST AMENDED COMPLAINT
       Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 9 of 16




 1 given playback device to (i) communicate with the cloud-based computing system in order to

 2 obtain data identifying a next one or more media items that are in the remote playback queue, (ii)

 3 use the obtained data to retrieve at least one media item in the remote playback queue from the

 4 cloud-based media service; and (iii) play back the retrieved at least one media item” Id. The

 5 Google Accused Products do not include a single instruction that performs all these functions.

 6 While Google does not admit it performs any of these claim limitations, at a minimum, it uses

 7 multiple different “instructions” when a user is employing the Cast protocol to play audio on a

 8 remote playback device, such as a Google Home Max. Because these terms are included in every

 9 independent claim of the ’033 patent, none of the Google Accused Products infringe any claims of

10 the ’033 patent.

11          33.    No third party infringes any claim of the ’033 patent by using a Google product or

12 service. Google has not caused, directed, requested, or facilitated any such infringement, much

13 less with specific intent to do so. The Google Accused Products are not designed for use in any

14 combination which infringes any claim of the ’033 patent. To the contrary, each has substantial

15 uses that do not infringe any claim of the ’033 patent.

16          34.    A substantial, immediate, and real controversy therefore exists between Google and

17 Sonos regarding whether Google infringes the ’033 patent. A judicial declaration is appropriate

18 and necessary to determine the parties’ respective rights regarding the ’033 patent.

19          35.    Google seeks a judgment declaring that Google does not directly or indirectly

20 infringe any claim of the ’033 patent.

21                                           THIRD COUNT
22                            (Declaration of Noninfringement of 9,344,206)
23          36.    Google restates and incorporates by reference the allegations in paragraphs 1

24 through 31 of this Complaint as if fully set forth herein.

25          37.    Sonos claims to own all rights, title, and interest in and under the ’206 patent. A

26 true and correct copy of the ’206 patent is attached hereto as Exhibit 4.

27          38.    Google does not directly or indirectly infringe the ’206 patent, either literally or

28 under the doctrine of equivalents, at least because the Google Accused Products do not comprise a

                                                       -9-                       Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 10 of 16




 1 multimedia controller including a processor, the controller configured to: (1) receive, via a

 2 network interface, a zone configuration from a first independent playback device of a plurality of

 3 independent playback devices, wherein the zone configuration is configured via the controller and

 4 maintained at the first independent playback device, and wherein the zone configuration

 5 characterizes one or more zone scenes, each zone scene identifying a group configuration

 6 associated with two or more of the plurality of independent playback devices; and (2) cause a

 7 selectable indication of the received zone configuration to be displayed, wherein the displayed

 8 selectable indication is selectable to cause one or more of the zone scenes to be invoked by two or

 9 more of the plurality of independent playback devices.

10           39.   For example, the Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast

11 with Google TV, Home Mini, Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub

12 Max, Nest Audio, Nest Wifi Point, YouTube Music app, Google Play Music app, YouTube app,

13 Google Home app, and Google’s “Pixel” phones, tablets, and laptops do not include the claimed

14 “zone scene[s],” including at the one or more claimed playback devices. “Zone scene”

15 functionality is not included in any of the Google Accused Products, according to Google’s

16 understanding of the term. The Google Accused Products in some configurations and instances

17 include conventional speaker grouping functionality. For example, Chromecast (1st gen) does not

18 support speaker grouping. But the patent repeatedly distinguishes conventional speaker grouping

19 from the claimed “zone scene” technology. For example, the ’206 patent describes speaker groups

20 as “groups.” E.g., ’206 patent at 1:56-2:10. To contrast, the ’206 patent describes “one aspect of

21 the present invention” as “a mechanism [] provided to allow a user to group some of the players

22 according to a theme or scene . . . .” E.g., id. 2:30-33. None of the Google Accused Products

23 provide the “zone scene” functionality as described in the ’206 patent, including at the one or

24 more claimed playback devices, but instead only contain conventional speaker grouping in certain

25 configurations or instances. Because the term “zone scene” is included in every independent

26 claim of the ’206 patent, none of the Google Accused Products infringe any claims of the ’206

27 patent.

28

                                                     -10-                     Case No. 3:20-CV-06754-WHA
                                                                            FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 11 of 16




 1          40.     No third party infringes any claim of the ’206 patent by using a Google product or

 2 service. Google has not caused, directed, requested, or facilitated any such infringement, much

 3 less with specific intent to do so. The Google Accused Products are not designed for use in any

 4 combination which infringes any claim of the ’206 patent. To the contrary, each has substantial

 5 uses that do not infringe any claim of the ’206 patent.

 6          41.     A substantial, immediate, and real controversy therefore exists between Google and

 7 Sonos regarding whether Google infringes the ’206 patent. A judicial declaration is appropriate

 8 and necessary to determine the parties’ respective rights regarding the ’206 patent.

 9          42.     Google seeks a judgment declaring that Google does not directly or indirectly

10 infringe any claim of the ’206 patent.

11                                           FOURTH COUNT
12                            (Declaration of Noninfringement of 10,469,966)
13          43.     Google restates and incorporates by reference the allegations in paragraphs 1

14 through 36 of this Complaint as if fully set forth herein.

15          44.     Sonos claims to own all rights, title, and interest in and under the ’966 patent. A

16 true and correct copy of the ’966 patent is attached hereto as Exhibit 5.

17          45.     Google does not directly or indirectly infringe the ’966 patent, either literally or

18 under the doctrine of equivalents, at least because the Google Accused Products do not comprise a

19 computing device comprising: (1) one or more processors; (2) a non-transitory computer-readable

20 medium; and (3) program instructions stored on the non-transitory computer-readable medium

21 that, when executed by the one or more processors, cause the computing device to perform

22 functions comprising: (4) while serving as a controller for a networked media playback system

23 comprising a first zone player and at least two other zone players, wherein the first zone player is

24 operating in a standalone mode in which the first zone player is configured to play back media

25 individually: (5) receiving a first request to create a first zone scene comprising a first predefined

26 grouping of zone players including at least the first zone player and a second zone player that are

27 to be configured for synchronous playback of media when the first zone scene is invoked; (6)

28 based on the first request, (i) causing creation of the first zone scene, (ii) causing an indication of

                                                       -11-                      Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 12 of 16




 1 the first zone scene to be transmitted to the first zone player, and (iii) causing storage of the first

 2 zone scene; (7) receiving a second request to create a second zone scene comprising a second

 3 predefined grouping of zone players including at least the first zone player and a third zone player

 4 that are to be configured for synchronous playback of media when the second zone scene is

 5 invoked, wherein the third zone player is different than the second zone player; (8) based on the

 6 second request, (i) causing creation of the second zone scene, (ii) causing an indication of the

 7 second zone scene to be transmitted to the first zone player, and (iii) causing storage of the second

 8 zone scene; (9) displaying a representation of the first zone scene and a representation of the

 9 second zone scene; and (10) while displaying the representation of the first zone scene and the

10 representation of the second zone scene, receiving a third request to invoke the first zone scene;

11 and (11) based on the third request, causing the first zone player to transition from operating in the

12 standalone mode to operating in accordance with the first predefined grouping of zone players

13 such that the first zone player is configured to coordinate with at least the second zone player to

14 output media in synchrony with output of media by at least the second zone player.

15          46.     For example, the Chromecast, Chromecast Ultra, Chromecast Audio, Chromecast

16 with Google TV, Home Mini, Nest Mini, Home, Home Max, Home Hub, Nest Hub, Nest Hub

17 Max, Nest Audio, Nest Wifi Point, YouTube Music app, Google Play Music app, YouTube app,

18 Google Home app, and Google’s “Pixel” phones, tablets, and laptops do not include the claimed

19 “zone scene[s],” including at the one or more claimed “zone players.” “Zone scene” functionality

20 is not included in any of the Google Accused Products, according to Google’s understanding of

21 the term. The Google Accused Products in certain configurations and instances include

22 conventional speaker grouping functionality. For example, Chromecast (1st gen) does not support

23 speaker grouping. But the patent repeatedly distinguishes conventional speaker grouping from

24 the claimed “zone scene” technology. For example, the ’966 patent describes speaker groups as

25 “groups.” E.g., ’966 patent at 1:62-2:17. To contrast, the ’966 patent describes “one aspect of the

26 present invention” as “a mechanism [] provided to allow a user to group some of the players

27 according to a theme or scene . . . .” E.g., id. 2:38-41. None of the Google Accused Products

28 provide the “zone scene” functionality as described in the ’966 patent, including at the one ore

                                                        -12-                     Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 13 of 16




 1 more claimed “zone players,” but instead only contain conventional speaker grouping in certain

 2 configurations or instances. Because the term “zone scene” is included in every independent

 3 claim of the ’966 patent, none of the Google Accused Products infringe any claims of the ’966

 4 patent.

 5           47.    No third party infringes any claim of the ’966 patent by using a Google product or

 6 service. Google has not caused, directed, requested, or facilitated any such infringement, much

 7 less with specific intent to do so. The Google Accused Products are not designed for use in any

 8 combination which infringes any claim of the ’966 patent. To the contrary, each has substantial

 9 uses that do not infringe any claim of the ’966 patent.

10           48.    A substantial, immediate, and real controversy therefore exists between Google and

11 Sonos regarding whether Google infringes the ’966 patent. A judicial declaration is appropriate

12 and necessary to determine the parties’ respective rights regarding the ’966 patent.

13           49.    Google seeks a judgment declaring that Google does not directly or indirectly

14 infringe any claim of the ’966 patent.

15                                             FIFTH COUNT
16                            (Declaration of Noninfringement of 9,219,460)
17           50.    Google restates and incorporates by reference the allegations in paragraphs 1

18 through 41 of this Complaint as if fully set forth herein.

19           51.    Sonos claims to own all rights, title, and interest in and under the ’460 patent. A

20 true and correct copy of the ’460 patent is attached hereto as Exhibit 6.

21           52.    Google does not directly or indirectly infringe the ’460 patent, either literally or

22 under the doctrine of equivalents, at least because the Google Accused Products do not comprise:

23 a playback device, comprising: (1) a speaker; (2) a microphone that is physically coupled to the

24 speaker; (3) a processor; (4) a network interface; (5) a data storage; and (6) a program logic stored

25 in the data storage and executable by the processor to: (7) emit a first audio signal from the

26 speaker; (8) detect, via the microphone, a second audio signal, wherein at least a portion of the

27 second audio signal is a reflection of the first audio signal; (9) in response to the detecting,

28 determine a first reflection characteristic based on at least the second audio signal; (10) adjust an

                                                       -13-                      Case No. 3:20-CV-06754-WHA
                                                                               FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 14 of 16




 1 equalization setting of the playback device based on at least the first reflection characteristic; and

 2 (11) play, via the speaker, an audio track according to the equalization setting.

 3          53.     As an initial matter, except for the Google Home Max, none of the Google Accused

 4 Products include the relevant Room EQ feature that Sonos has alleged infringes the claims of the

 5 ’460 patent. Those products therefore do not infringe on that basis. For the Google Home Max, it

 6 does not include the claimed “first audio signal” or “second audio signal” to determine a

 7 “reflection characteristic.” Specifically, the claim language of the ’460 patent distinguishes

 8 between an “audio signal” and an “audio track,” indicating that they are not the same. See, e.g.,

 9 ’460 patent, Claim 1 (“emitting, by a playback device, a first audio signal… causing an audio

10 track to play according to the adjusted equalization setting.”). The specification also refers to the

11 first audio signal several times as a curated audio signal to enhance detection of “reflection

12 characteristics.” See, e.g., ’460 Patent, 12:43-45 (“For instance, the first audio signal may include

13 a pulse. Such a pulse may be a recording of a brief audio pulse that approximates an audio impulse

14 signal.”). The claimed “audio signal” in the ’460 patent is thus separate and distinct from the

15 “audio track” that is played according to the equalization settings that are adjusted based on

16 reflection characteristics. Google Home Max, on the other hand, simply plays back media and

17 does not include a separate “audio signal” as claimed. It therefore does not include the claimed

18 first or second “audio signal” or determine reflection characteristic that adjust equalization settings

19 based on an audio signal that is separate and distinct from the audio track itself. Because the

20 terms “first audio signal,” “second audio signal,” and “reflection characteristic” are included in

21 every independent claim of the ’460 patent, none of the Google Accused Products infringe any

22 claims of the ’460 patent.

23          54.     No third party infringes any claim of the ’460 patent by using a Google product or

24 service. Google has not caused, directed, requested, or facilitated any such infringement, much

25 less with specific intent to do so. The Google Accused Products are not designed for use in any

26 combination which infringes any claim of the ’460 patent. To the contrary, each has substantial

27 uses that do not infringe any claim of the ’460 patent.

28

                                                      -14-                      Case No. 3:20-CV-06754-WHA
                                                                              FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 15 of 16




 1          55.     A substantial, immediate, and real controversy therefore exists between Google and

 2 Sonos regarding whether Google infringes the ’460 patent. A judicial declaration is appropriate

 3 and necessary to determine the parties’ respective rights regarding the ’460 patent.

 4          56.     Google seeks a judgment declaring that Google does not directly or indirectly

 5 infringe any claim of the ’460 patent.

 6                                        PRAYER FOR RELIEF
 7          WHEREFORE, Google prays for judgment as follows:

 8                  A.     Declaring that the Google Accused Products do not infringe, directly or

 9          indirectly, the Patents-in-Suit;

10                  B.     Declaring that Google does not induce infringement of the Patents-in-Suit;

11                  C.     Declaring that Google does not contributorily infringe on the Patents-in-

12          Suit;

13                  D.     Declaring that judgment be entered in favor of Google and against Sonos on

14          Google’s claims;

15                  E.     Finding that this is an exceptional case under 35 U.S.C. § 285;

16                  F.     Awarding Google its costs and attorneys’ fees in connection with this

17          action; and

18                  G.     Granting Google such further and additional relief as the Court deems just

19          and proper.

20

21 DATED: December 11, 2020                     QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
22

23

24

25
                                                 By          /s/ Charles K. Verhoeven
26                                                    Charles K. Verhoeven
                                                      Attorneys for GOOGLE LLC
27

28

                                                      -15-                    Case No. 3:20-CV-06754-WHA
                                                                            FIRST AMENDED COMPLAINT
      Case 3:20-cv-06754-WHA Document 41 Filed 12/11/20 Page 16 of 16




 1                                    DEMAND FOR JURY TRIAL
 2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Google respectfully

 3 demands a trial by jury on all issues triable by jury.

 4

 5 DATED: December 11, 2020                     QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
 6

 7

 8                                                By          /s/ Charles K. Verhoeven
                                                       Charles K. Verhoeven
 9                                                     Attorneys for GOOGLE LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -16-                    Case No. 3:20-CV-06754-WHA
                                                                             FIRST AMENDED COMPLAINT
